

116 HR 7932 IH: Community College Workforce Training Act
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7932IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mrs. Lee of Nevada introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo award funds for community college and industry partnerships.1.Short titleThis Act may be cited as the Community College Workforce Training Act. 2.Community college and industry partnership grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an eligible institution or a consortia of such eligible institutions.(2)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of the Higher Education Act (20 U.S.C. 1059c)).(3)Perkins CTE definitionsThe terms career and technical education, dual or concurrent enrollment, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(4)SecretaryThe term Secretary means the Secretary of Labor.(b) Authority To make grants, contracts, and cooperative agreements(1)In generalFrom the funds appropriated under subsection (h) and not reserved under subsection (f), the Secretary, in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education), shall award, on a competitive basis, grants, contracts, or cooperative agreements in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)) to eligible entities to assist such eligible entities in—(A)establishing and scaling career training programs, including career and technical education programs;(B)establishing industry and sector partnerships to inform such programs; and(C)providing necessary student supports.(2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed—(A)in the case of an eligible entity that is a single eligible institution, $2,500,000; and (B)in the case of an eligible entity that is a consortia of eligible institutions, $15,000,000.(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary may extend such a grant, contract, or cooperative agreement for an additional 2-year period, based on the outcomes reported under subsection (g)(1) of the programs supported under such grant, contract, or cooperative agreement.(4)Equitable distributionIn awarding funds under this section, the Secretary shall ensure, to the extent practicable, the equitable distribution of funds, based on—(A)geography (such as urban and rural distribution); and(B)States and local areas significantly impacted by the COVID–19 national emergency.(c)PriorityIn awarding funds under this section, the Secretary shall give priority to eligible entities that will use such funds to serve individuals impacted by the COVID–19 national emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to—(1)serve such individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native American Indians, Alaska Natives, Native Hawaiians, individuals with disabilities, or incumbent workers who are low-skilled and who need to increase their employability skills;(2)serve such individuals from each major racial and ethnic group and gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or(3)serve areas with high unemployment rates or high levels of poverty, including rural areas.(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following:(1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, including each of the following: (A)An industry or sector partnership representing a high-skill, high-wage, or in-demand industry sector or occupation. (B)A State higher education agency or a State workforce agency.(C)To the extent practicable—(i)State or local workforce development systems;(ii)economic development and other relevant State or local agencies;(iii)one or more community-based organizations;(iv)one or more institutions of higher education that primarily award 4-year degrees with which the eligible institution has developed or will develop articulation agreements for programs created or expanded using funds under this section; (v)one or more providers of adult education; and(vi)one or more labor organizations or joint labor-management partnerships.(2)The programs that will be supported with such award, including a description of—(A)each program that will be developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including—(i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers and workers in the geographic area served by the eligible entity under this section;(B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A); (C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses;(D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and(E)how the eligible entity will ensure the quality of each such program, the career pathways within each such program, the stackability and portability of credentials earned as part of each such program, and the jobs in the industry sectors or occupations to which each such program is aligned.(3)The extent to which the eligible entity can leverage additional resources, and a demonstration of the future sustainability of each such program.(4)How each such program and activities carried out under the grant will include evidence-based practices, including a description of such practices.(5)The student populations that will be served by the eligible entity, including—(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and(B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment.(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(2).(e)Use of funds(1)In generalAn eligible entity shall use a grant awarded under this section to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs.(2)Student support and emergency servicesNot less than 15 percent of the grant awarded to an eligible entity under this section shall be used to carry out student support services, which may include the following:(A)Supportive services, including childcare, transportation, mental health services, or substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and other benefits, as appropriate.(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)).(C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds.(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds.(E)Providing access to necessary supplies, materials, technological devices, or required equipment, and other supports necessary to participate in such programs.(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (1) shall be used to—(A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a))), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education;(B)establish or expand industry or sector partnerships to develop or expand quality academic programs and curricula; (C)establish or expand work-based learning opportunities, including apprenticeship programs registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), or paid internships;(D)establish or implement plans for the eligible entity to be included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(E)award academic credit or provide for academic alignment towards credit pathways for programs assisted with such funds, including industry recognized credentials, competency-based education, or work-based learning; (F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies and related employment and earnings outcomes; or(G)acquire equipment necessary to support activities permitted under this section.(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary for—(1)the administration of the program under this section, including providing technical assistance to eligible entities;(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations and rural serving eligible institutions, to provide guidance and assistance in the grant application process under this section; and(3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by such eligible entity, including through a national assessment of all such programs at the conclusion of each award period described in subsection (b)(3).(g)Reports and dissemination(1)Reports(A)Eligible entityEach eligible entity receiving a grant, contract, or cooperative agreement under this section shall submit to the Secretary, for each year of the award period of such grant, contract, or cooperative agreement, and for the entire award period, 1 year after the conclusion of such award period, a report that includes—(i)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1); (ii)data on each population served with the funds and labor market outcomes of each such population; (iii)resources leveraged by the eligible entity to support activities under this section; and(iv)the performance of each such program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(B)SecretaryUpon receipt of a report under subparagraph (A), the Secretary shall submit such report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(2)DisseminationEach eligible entity receiving funds under this section shall—(A)participate in activities to disseminate related research and best practices; and(B)to the extent practicable, and as determined by the Secretary, make available to the public any materials created under the grant.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000,000 through fiscal year 2024.